Title: To Thomas Jefferson from Georgia Legislature, 20 December 1808
From: Georgia Legislature
To: Jefferson, Thomas


                  
                     
                     In the House of RepresentativesTuesday 6th. Decemr. 1808
                  
                  On motion of Mr. Bryan the following address to Thomas Jefferson, president of the United States, was unanimously agreed to.
                  Sir,
                  The Legislature of the State of Georgia, the immediate organ of the public will, think proper at this all important period of time to address you. It is sensible, Sir, that while the great powers of Europe are involved in a Contest almost unexampled in magnitude, Consequences & duration, that the people of these Shores, although happily situated at a distance from the scene of Carnage, yet being largely engaged in the pursuit of Commerce, must of necessity suffer great privations from the want of a vent for the produce of a Country fertile, extensive and inhabited almost exclusively by Agriculturalists—But Sir—the Citizens of this State, strong in their independence, & proud of their Government, feel happy that a measure has been adopted which they Conceive to be at once, pacific & manly—They will never wish to see the lives and property of their brethren exposed to the insult or rapacity of a foreign power. And should this measure fail to produce the desired effect, immediately, they will Chearfully submit to its Continuance; if on the other hand, our present embarrassments should eventuate in a war, they will, in proportion to their number and resources, give zealous aid to the Government of their Choice. Confident that from the Judicious management of the public Funds, and the easy pressure of taxation hitherto a conflict could be maintained to every advantage which pecuniary means would bring in support of a people patriotic & brave.
                  You, Sir, when retired to the peaceful walks of life will not be an insensible Spectator—You will exult in the future prosperity of your Country or mourn, in case an allwise providence should see fit to afflict it by a public Calamity—The real friends to the States will feel sorry that they are deprived of the benefit of your Counsels—You will carry with you their blessing and unfeigned regret will follow you to the grave.
                  
                     B. Whitaker—Speaker
                  
                  
                     Attest
                     Hines Holt Clk
                     Henry Mitchell—President
                     of Senate
                     Will: Robertson Sectry
                     Executive Department, Georgia
                     Milledgeville 20th. December 1808
                     Presented read and approved of
                  
                  
                     Jared Irwin 
                     
                     Governor
                  
                  
                      Attest
                     James Bozeman 
                     
                     Sectry
                  
               